DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 20140179132) in view of Ditzig (US Patent 5106306) and Seo (US 2020/0136363).
Regarding Claims 1 and 2: Byrne discloses a serially-connectable device (Fig 14, Fig 30), comprising: a plug (190), including an insert portion (at 200, Fig 14) and defining a plurality of apertures (at 202), the apertures being formed through the insert portion; a plurality of conductive wires (Paragraph 0225); and a joining sleeve (130), defining two insert holes (134); wherein a plurality of electrical conductors (246, Fig 37) are disposed within the joining sleeve, each of the electrical conductors extends in a direction from one of the two insert holes to the other insert hole (as shown in Fig 37), and the insert portion is inserted into one of the two insert holes (Fig 44), to have the exposed conductive portions respectively directly (as shown in Figs 43, 44) contact the plurality electrical conductors (Fig 44).  

Byrne does not disclose wherein ends of the conductive wires respectively inserted into the apertures, and are folded back onto a surface of the insert portion to form a plurality of exposed conductive portions. Claim 2: wherein each of the conductive wires is wrapped by an electrical insulation layer and the electrical insulation layer on the ends of each of the conductive wires is removed.  

Ditzig discloses wherein ends of wires (66, Fig 2) respectively run through apertures (74, Fig 1), and are folded back onto a surface of the insert portion to form a plurality of exposed conductive portions (Fig 2); wherein each of the conductive wires is wrapped by an insulation layer (65, Fig 2) and the electrical insulation layer on the ends is removed (as shown in Fig 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to expose the wires by folding, as a design choice and so that the resiliency of the wire facilitates contact and electrical connection (Col 5 Lines 48-68, Ditzig).

Byrne does not disclose the wires being light-string wires, however Seo discloses light wires (373). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use light wires, as disclosed by Seo, as this does not take away from the functionality of the wires. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647.
Byrne further discloses:
Claim 3: wherein the plug (190) includes a latch member (212), the joining sleeve (130) defines at least one latch hole (158) corresponding to the latch member, and the latch member is inserted into the latch hole (Paragraph 0224).  
Claim 4: wherein the joining sleeve includes an upper case body (132) and a lower case body (132) separable from each other (Fig 37).  
Claim 5: wherein a plurality of clamping grooves (274A, 274B, Fig 37) are arranged in the joining sleeve, the clamping grooves are on the lower case body, and the electrical conductors are metal strips respectively fixed in the clamping grooves (Fig 37).  
Claim 6: wherein each of the electrical conductors is a sheet metal spring with two ends being elastically deformable, the electrical conductors are affixed to the joining sleeve in parallel to each other, and each of the electrical conductors extends in a direction from one of the two insert holes to the other insert hole (Fig 37).  
Claim 8: further comprising at least one electronic component (264) disposed within the joining sleeve and connected to at least one of the electrical conductors.  
Claim 9: wherein the joining sleeve (130) includes a window (on the side near 158, Fig 14) exposing an inner wall surface of the joining sleeve, a plurality of embedding grooves (274, Fig 37) are formed on the inner wall surface, the embedding grooves are arranged in parallel to each other and extend in a direction from one of the two insert holes to the other insert hole, and the electrical conductors are respectively embedded into the embedding grooves (Fig 37).
Claim 10: wherein an elastic latch (212) is disposed on the insert portion, a guiding groove (158, Fig 14) is formed on an edge of each of the insert holes and extends toward the window, and the guiding groove is configured to guide the elastic latch toward the window to latch to an edge of the window.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 20140179132) and Ditzig (US Patent 5106306), further in view of Sticker et al. (US Patent 7338327).
Claim 7: The combination of Byrne and Ditzig disclose the serially-connectable device as claimed in claim 1. The combination does not disclose wherein the joining sleeve further includes a circuit board, the electrical conductors are printed conductors on the circuit board, and the printed conductors extend from one end to the other end of the circuit board in parallel to each other; the circuit board is fixed in the joining sleeve to have two ends of the circuit board be arranged corresponding to the two insert holes.  

Sticker et al. (Sticker) discloses wherein the joining sleeve further includes a circuit board (10, Fig 2), the electrical conductors are printed (Col 2 Lines 50-53) conductors on the circuit board, and the printed conductors extend from one end to the other end of the circuit board in parallel to each other; the circuit board is fixed in the joining sleeve to have two ends of the circuit board be arranged corresponding to the two insert holes (Fig 2).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a circuit board, as part of the data interface of the device (Col 1 Lines 5-10, Sticker).

Response to Arguments
Applicant's arguments and amendments filed 2/12/2021 have been fully considered and are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833